
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 98
        [EPA-HQ-OAR-2008-0508; FRL-9127-5]
        RIN 2060-AQ15
        Mandatory Reporting of Greenhouse Gases: Minor Harmonizing Changes to the General Provisions
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA is proposing to amend the general provisions for the Mandatory Greenhouse Gas (GHG) Reporting Rule. The amendments do not change the requirements of the regulation for facilities and suppliers covered by the 2009 final rule. Rather, the amendments are minor changes to the format of several sections of the general provisions to accommodate the addition of new subparts in the future in a simple and clear manner. These changes include updating the language for the schedule for submitting reports and calibrating equipment to recognize that subparts that may be added in the future would have later deadlines. These revisions do not change the requirements for subparts included in the 2009 final rule.
        
        
          DATES:
          
            Comments. Written comments must be received on or before April 15, 2010.
          
            Public Hearing. EPA does not plan to conduct a public hearing unless requested. To request a hearing, please contact the person listed in the preceding FOR FURTHER INFORMATION CONTACT section by March 23, 2010. If requested, the public hearing will be conducted on March 31, 2010 at 1310 L St., NW., Washington, DC, 20005 starting at 9 a.m., local time. EPA will provide further information about the hearing on its Web page if a hearing is requested.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-HQ-OAR-2008-0508, by mail to Environmental Protection Agency, EPA Docket Center (EPA/DC), Mailcode 6102T, Attention Docket ID No. EPA-HQ-OAR-2008-0508, 1200 Pennsylvania Avenue, NW., Washington, DC 20460. Please include a total of two copies. Comments may also be submitted electronically or through hand delivery/courier by following the detailed instructions in the ADDRESSES section of the direct final rule located in the rules section of this Federal Register.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Carole Cook, Climate Change Division, Office of Atmospheric Programs (MC-6207J), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460; telephone number: (202) 343-9263; fax number: (202) 343-2342; e-mail address: GHGReportingRule@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Why Is EPA Issuing This Proposed Rule?

        This document proposes to take action on the Mandatory Greenhouse Gas Reporting Rule (40 CFR part 98, subpart A.) We have published a direct final rule in the “Rules and Regulations” section of this Federal Register because we view this as a noncontroversial action and anticipate no adverse comment. We have explained our reasons for this action in the preamble to the direct final rule.
        If we receive no adverse comment, we will not take further action on this proposed rule. If we receive adverse comment, we will withdraw the direct final rule and it will not take effect. We are not accepting comment on any other aspect of 40 CFR Part 98 other than comments on the specific changes explained in the direct final rule. We would address all relevant public comments in any subsequent final rule based on this proposed rule. We are not requesting or entertaining comments on decisions made in the 2009 final rule. Comments received on issues resolved in the 2009 final rule will not be considered adverse comments on this direct final rule because they are outside the scope of the changes being made by this rule.

        We do not intend to institute a second comment period on this action. Any parties interested in commenting must do so at this time. For further information, please see the information provided in the ADDRESSES section of this document.
        II. Does This Action Apply to Me?
        
          Regulated Entities. The proposed amendments to the Mandatory Greenhouse Gas Reporting Rule would affect owners and operators of fuel and chemicals suppliers and direct emitters of GHGs who are already subject to the rule. Regulated categories and entities would include those listed in Table 1 of this preamble:
        
          Table 1—Examples of Affected Entities by Category
          
            Category
            NAICS
            Examples of affected facilities
          
          
            General Stationary Fuel Combustion Sources
            
            Facilities operating boilers, process heaters, incinerators, turbines, and internal combustion engines.
          
          
             
            211
            Extractors of crude petroleum and natural gas.
          
          
             
            321
            Manufacturers of lumber and wood products.
          
          
             
            322
            Pulp and paper mills.
          
          
             
            325
            Chemical manufacturers.
          
          
             
            324
            Petroleum refineries, and manufacturers of coal products.
          
          
             
            316, 326, 339
            Manufacturers of rubber and miscellaneous plastic products.
          
          
             
            331
            Steel works, blast furnaces.
          
          
             
            332
            Electroplating, plating, polishing, anodizing, and coloring.
          
          
             
            336
            Manufacturers of motor vehicle parts and accessories.
          
          
             
            221
            Electric, gas, and sanitary services.
          
          
             
            622
            Health services.
          
          
             
            611
            Educational services.
          
          
            Electricity Generation
            221112
            Fossil-fuel fired electric generating units, including units owned by Federal and municipal governments and units located in Indian Country.
          
          
            Adipic Acid Production
            325199
            Adipic acid manufacturing facilities.
          
          
            Aluminum Production
            331312
            Primary aluminum production facilities.
          
          
            Ammonia Manufacturing
            325311
            Anhydrous and aqueous ammonia manufacturing facilities.
          
          
            Cement Production
            327310
            Portland Cement manufacturing plants.
          
          
            Ferroalloy Production
            331112
            Ferroalloys manufacturing facilities.
          
          
            Glass Production
            327211
            Flat glass manufacturing facilities.
          
          
             
            327213
            Glass container manufacturing facilities.
          
          
             
            327212
            Other pressed and blown glass and glassware manufacturing facilities.
          
          
            HCFC-22 Production and HFC-23 Destruction
            325120
            Chlorodifluoromethane manufacturing facilities.
          
          
            Hydrogen Production
            325120
            Hydrogen manufacturing facilities.
          
          
            Iron and Steel Production
            331111
            Integrated iron and steel mills, steel companies, sinter plants, blast furnaces, basic oxygen process furnace shops.
          
          
            Lead Production
            331419
            Primary lead smelting and refining facilities.
          
          
             
            331492
            Secondary lead smelting and refining facilities.
          
          
            Lime Production
            327410
            Calcium oxide, calcium hydroxide, dolomitic hydrates manufacturing facilities.
          
          
            Nitric Acid Production
            325311
            Nitric acid manufacturing facilities.
          
          
            Petrochemical Production
            32511
            Ethylene dichloride manufacturing facilities.
          
          
             
            325199
            Acrylonitrile, ethylene oxide, methanol manufacturing facilities.
          
          
             
            325110
            Ethylene manufacturing facilities.
          
          
             
            325182
            Carbon black manufacturing facilities.
          
          
            Petroleum Refineries
            324110
            Petroleum refineries.
          
          
            Phosphoric Acid Production
            325312
            Phosphoric acid manufacturing facilities.
          
          
            Pulp and Paper Manufacturing
            322110
            Pulp mills.
          
          
            
             
            322121
            Paper mills.
          
          
             
            322130
            Paperboard mills.
          
          
            Silicon Carbide Production
            327910
            Silicon carbide abrasives manufacturing facilities.
          
          
            Soda Ash Manufacturing
            325181
            Alkalies and chlorine manufacturing facilities.
          
          
             
            212391
            Soda ash, natural, mining and/or beneficiation.
          
          
            Titanium Dioxide Production
            325188
            Titanium dioxide manufacturing facilities.
          
          
            Zinc Production
            331419
            Primary zinc refining facilities.
          
          
             
            331492
            Zinc dust reclaiming facilities, recovering from scrap and/or alloying purchased metals.
          
          
            Municipal Solid Waste Landfills
            562212
            Solid waste landfills.
          
          
            Manure Management 1
            
            112111
            Beef cattle feedlots.
          
          
             
            112120
            Dairy cattle and milk production facilities.
          
          
             
            112210
            Hog and pig farms.
          
          
             
            112310
            Chicken egg production facilities.
          
          
             
            112330
            Turkey production.
          
          
             
            112320
            Broilers and other meat type chicken production.
          
          
            Suppliers of Coal Based Liquids Fuels
            211111
            Coal liquefaction at mine sites.
          
          
            Suppliers of Petroleum Products
            324110
            Petroleum refineries.
          
          
            Suppliers of Natural Gas and NGLs
            221210
            Natural gas distribution facilities.
          
          
             
            211112
            Natural gas liquid extraction facilities.
          
          
            Suppliers of Industrial GHGs
            325120
            Industrial gas manufacturing facilities.
          
          
            Suppliers of Carbon Dioxide (CO2)
            325120
            Industrial gas manufacturing facilities.
          
          
            1 EPA will not be implementing subpart JJ of the Mandatory GHG Reporting Rule due to a Congressional restriction prohibiting the expenditure of funds for this purpose.
        

        Table 1 of this preamble is not intended to be exhaustive, but rather provides a guide for readers regarding facilities likely to be regulated by this action. Table 1 of this preamble lists the types of facilities that EPA is now aware could be potentially affected by this action. Other types of facilities not listed in the table could also be subject to reporting requirements. To determine whether your facility is affected by this action, you should carefully examine the applicability criteria found in 40 CFR part 98, subpart A, and other subparts as necessary. If you have questions regarding the applicability of this action to a particular facility, consult the person listed in the preceding FOR FURTHER INFORMATION CONTACT section.
        III. Statutory and Executive Order Reviews

        For a complete discussion of all of the administrative requirements applicable to this action, see the direct final rule in the Rules and Regulations section of this Federal Register.
        
          List of Subjects in 40 CFR Part 98
          Environmental protection, Administrative practice and procedure, Greenhouse gases, Suppliers, Reporting and recordkeeping requirements.
        
        
          Dated: March 10, 2010.
          Lisa P. Jackson,
          Administrator.
        
      
      [FR Doc. 2010-5694 Filed 3-15-10; 8:45 am]
      BILLING CODE 6560-50-P
    
  